EXHIBIT 10.2
 
Third Amendment to The Standard Register Company
 
Management Incentive Compensation Plan
 
 
 
This Third Amendment to The Standard Register Company Management Incentive
Compensation Plan ("Plan") is made effective this 10th day of December, 2010,
provided that the shareholder approval required in Section XV of the Plan is
obtained.
 


 
WHEREAS, The Standard Register Company ("Company") adopted the Plan effective
January 1, 1997; and
 


 
WHEREAS, the Plan provides that it may be amended by action of the Company Board
of Directors, subject to approval by the affirmative vote of a majority of the
votes cast by the holders of the voting securities of the Company represented at
a meeting and entitled to vote thereon; and
 


 
WHEREAS, the Company has determined it would be advisable to amend the Plan.
 


 
NOW THEREFORE, the Plan is amended as follows:
 


 
Article IX( c) is deleted and the following is substituted therefor:
 


 
IX ( c ) Performance Goals.  The Performance Goals established by the Committee
at the time a Special Incentive Award is granted will be based on one or more of
the following performance criteria, either individually, alternatively or in any
combination, and subject to such modifications or variations as specified by the
Committee, applied to either the Company as a whole or to a business unit or
subsidiary entity thereof, either individually, alternatively or in any
combination:  cash flow; cash flow from operations; earnings (including, but not
limited to, earnings before interest, taxes, depreciation and amortization);
earnings per share, diluted or basic, earnings per share from continuing
operations; net assets turnover; inventory turnover; capital expenditures; debt;
debt reduction; working capital; return on investment; return on sales; net or
gross sales; market share; cost of capital; change in assets; expense reduction
levels; productivity; delivery performance; safety record; stock price; return
on equity; total stock holder return; return on capital; return on assets or net
assets; revenue; income or net income; operating income or net operating income,
operating profit or net operating profit, economic profit; gross margin,
operating margin or profit margin; and completion of acquisitions, business
expansion, product diversification, new or expanded market penetration, net
promoter scores and other similar customer satisfaction surveys, measures of
employee commitment, engagement and development, and such other measures as the
Committee determines are appropriate; provided, however, that all Performance
Goals shall be objective performance goals satisfying the requirements for
"performance-based compensation" within the meaning of Section 162(m)(4) of the
Code.  Such Performance Goals also may be based on the attainment of levels of
performance of the Company and/or any Affiliates under one or more other
measures described above relative to the performance of other corporations.
 


 
 

--------------------------------------------------------------------------------

 
 
 

In all other respects the Plan is ratified and confirmed.                  
The Standard Register Company
                         
 
By
        Gerard D. Sowar       Vice President, General Counsel & Secretary      
   



 


 


 


 


 


 


 


 


 


 


 